BROWN, P. J.
— Convicted in the circuit court of St. Louis City of the crime of robbery in the first degree, defendant appeals from a judgment of that court fixing his punishment at ten years in the penitentiary. Defendant was jointly indicted with one Charles Felchlin, but obtained a severance and was separately tried.
On the part of the State, the evidence tends to prove that on May 27, 1910, between the hours of two and three p. m., defendant and one Charles Felehlin gained admission to the residence of Patrick Newman in the city of S.t. Louis, by pretending to be employees of a telephone company desiring to inspect Mr. Newman’s telephone. Upon entering the house, the defendant and his confederate, Felehlin, placed Mr. Newman’s wife in fear by threatening her with revolvers, thereby compelling her’to give up jéwelry of the value of several hundred dollars, which defendant took away with him.
Defendant was identified by Mrs. Newman and her nurse as one of the parties who committed the *498robbery; also by Mr. Newman, who testified that.defendant visited Ms home the night before the robbery, in a pretended search for another party. No crime was committed or attempted during defendant’s first visit to Newman’s home.
The defense was an alibi, to support which two witnesses testified that defendant was at a doctor’s office in another part of the city at the hour the robbery was committed.
After the close of the evidence, one of the jurors requested to see Felchlin, the man jointly indicted, with defendant, and to be informed whether the prosecuting witness recovered the jewelry wMch was taken from her; whereupon the court informed him orally that the request could not be granted without violating the rights of defendant. The court also gave the jury an additional instruction informing them that neither the State nor the defendant was required to produce the codefendant as a witness, and that no inference unfavorable to either the State or defendant should be drawn from the fact that the codefendant did not appear as a witness. The court also instructed the jury that it was not material to the question of defendant’s guilt or innocence whether the property stolen (if stolen) was returned to the owner or not.
Appellant has not favored us with a brief; and the only alleged errors of the trial court recited in the motion for a new trial which are worthy of mention in this opinion, are, (1) the admission of evidence that defendant visited the Newman home the night before the robbery; and (2) the instruction given the jury after one of their number had asked the court for additional information.
I. We see no error in permitting the witness Patrick Newman to testify that defendant came into his home the night before the robbery. It was not an attempt to prove an independent crime, but was a *499legitimate effort to prove that defendant was in St. Lonis less than twenty-four hours before the robbery, which, though very slight evidence of his guilt, was some evidence of that fact. [2 Wharton’s Criminal Evidence, (10 Ed.), Sec. 939.] ’
. It also tended to corroborate the colored nurse who testified to seeing defendant on both his visits .to the Newman home, and from seeing him on both these occasions she identified him as one of the parties who committed the robbery. [State v. McGee, 188 Mo. 401, l. c. 410.]
II. There was no error in the court’s action in orally informing the jury that the additional information they desired could not be given them after the case was closed, without encroaching upon the rights of defendant. Particularly is this true, as the court gave to the jury additional instructions correctly informing them that the failure to place before the jury the additional evidence they desired should not raise any presmnption of defendant’s guilt.
The evidence that defendant was at a place other than the Newman home at the time of the robbery was purely an issue for the jury, and we will not disturb their finding thereon.
Finding no error in the record, the judgment is affirmed.
Ferriss and Kennish, JJconcur.